 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    DANNY GILES,

10                                  Petitioner,           Case No. C18-0629-RAJ-MAT

11              v.
                                                          ORDER DENYING PETITIONER’S
12    DAN WHITE,                                          APPLICATION FOR COURT-
                                                          APPOINTED COUNSEL
13                                  Respondent.

14

15          This is a federal habeas action filed under 28 U.S.C. § 2254. This matter comes before the

16   Court at the present time on petitioner’s application for court-appointed counsel. The Court,

17   having reviewed petitioner’s motion, and the balance of the record, hereby finds and ORDERS as

18   follows:

19          (1)      Petitioner’s motion for court-appointed counsel (Dkt. 14) is DENIED. There is no

20   right to have counsel appointed in cases brought under § 2254 unless an evidentiary hearing is

21   required. See Terravona v. Kincheloe, 852 F.2d 424, 429 (9th Cir. 1988); Brown v. Vasquez, 952

22   F.2d 1164, 1168 (9th Cir. 1992); and, Rule 8(c) of the Rules Governing Section 2254 Cases in the

23   United States District Courts. However, the Court may exercise its discretion to appoint counsel

     ORDER DENYING PETITIONER’S
     APPLICATION FOR COURT-
     APPOINTED COUNSEL - 1
 1   for a financially eligible individual where the “interests of justice so require.” 18 U.S.C. § 3006A.

 2          The record is not yet sufficiently developed for the Court to determine whether an

 3   evidentiary hearing will be required, and petitioner has not demonstrated that the interests of justice

 4   are best served by appointment of counsel at this time. Counsel will be appointed, as required,

 5   should the Court later determine that an evidentiary hearing is necessary.

 6          (2)     The Clerk shall direct copies of this Order to petitioner, to counsel for respondent,

 7   and to the Honorable Richard A. Jones.

 8          DATED this 22nd day of October, 2019.

 9

10                                                          A
                                                            Mary Alice Theiler
11                                                          United States Magistrate Judge

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER DENYING PETITIONER’S
     APPLICATION FOR COURT-
     APPOINTED COUNSEL - 2
